Case 2:18-cv-10311-PA-DFM Document 87 Filed 05/06/20 Page 1 of 1 Page ID #:3291

  1                                                                                           JS-6
  2
  3
  4
  5
  6
  7
  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
10
11    MECHELLE KINCHEN                                CV 18-10311 PA (DFMx)
12                  Plaintiff,                        JUDGMENT
13           v.
14    MEGAN J. BRENNAN, Postmaster
      General of the United States Postal
15    Service,
16                  Defendant.
17
18           Pursuant to the Court’s May 6, 2020 Minute Order granting the Motion for Summary
19    Judgment filed by defendant Megan J. Brennan, Postmaster General of the United States
20    Postal Service (“Defendant”), which granted summary judgment to Defendant on the claims
21    asserted by plaintiff Mechelle Kinchen (“Plaintiff”),
22           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
23    have judgment in her favor against Plaintiff.
24           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
25    nothing and that Defendant shall have her costs of suit.
26
27    DATED: May 6, 2020                                _________________________________
                                                                   Percy Anderson
28                                                        UNITED STATES DISTRICT JUDGE
